DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
	Previous drawing objections withdrawn.
	Previous 112a rejections withdrawn.

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment authorization was given by Timothy Johnson in an examiner initiated interview on 1/11/2021, see provided Examiner Initiated Interview Summary.

The application has been amended as follows: 
Claim 38 amended as:
The mandibular advancement splint according to claim 19 
Claim 39 amended as:
The mandibular advancement splint according to claim 19 

Allowable Subject Matter

Claims 19-20, 23-40 allowed.


The following is an examiner’s statement of reasons for allowance:
	The best prior art of Claims 19 and 36 are as seen below:

Regarding claim 19, Toussaint (US 20110155144 A1) discloses a two-part mandibular advancement splint 1 (See Figure 1) for preventing snoring and/or obstructive sleep apnea (Abstract), comprising:
a lower and an upper part (lower part 2 and upper part 3, Abstract) comprising an arcuate, molding tray (parts 2 and 3 are arcuate (curved) trays, see Figure 9 for top down view, and the trays are molding trays in that they contain thermoplastic filler material [0012] which allows the trays to mold), in each case open toward the lower and upper jaw respectively ([0012], open towards mandibular and maxilla which are the lower and upper jaws), with a base (See Figures 2 and 4, wherein 11 indicates the bottom of the tray [0036] which is equivalent to a base), an exterior wall and optionally an interior wall (trays have outer and inner walls [0055], see Figure 4), wherein its outer walls on both outsides in the area from the molars to the canine teeth have one or more fixation knobs (See Figure 1, 5a, 5b, 6a, 6b, 7a, 7b, 8a, 8b [0042]) for fastening an advancement holder 9 ([0042], where the advancement holder 9 is connected to the knobs, See Figure 1), which is fastened rotatably respectively to one fixation knob each of the lower (2) and upper (3) tray [0012], and brings the mandible into a posterior or anterior 

Regarding claim 36, Toussaint (US 20110155144 A1) discloses a ready-to-use kit for producing a mandibular advancement splint for preventing snoring and/or (obstructive) sleep apnea comprising (See claim 45 of Toussaint):
a lower part 2 and an upper part 3, comprising an arcuate molding tray (parts 2 and 3 are arcuate (curved) trays, see Figure 9 for top down view, and the trays are molding trays in that they contain thermoplastic filler material [0012] which allows the trays to mold) opened in each case during use toward the mandible and maxilla ([0012], open towards mandibular and maxilla which are the lower and upper jaws), with a base (See Figures 2 and 4, wherein 11 indicates the bottom of the tray [0036] which is equivalent to a base), an outer and optionally an inner wall (trays have outer and inner walls [0055], see Figure 4), wherein its outer walls on both exterior sides in the area from the molars to the canine teeth have one or more fixation knobs (See Figure 1, 5a, 5b, 6a, 6b, 7a, 7b, 8a, 8b [0042]) for fastening advancement holder ([0042], where the advancement holder 9 is connected to the knobs, See Figure 1), and each of these trays (2 and 3) contains a thermoplastic filling material that can be shaped to the teeth of the maxilla and mandible [0015; and two or more advancement holders ([0015, two sets of two or more “protrusion holders”, where protrusion holders are the advancement holders 9).
 Toussaint does not disclose the advancement holder 9 is rigid, telescopically adjustable and extendable advancement holder.
However, Rosenberg (US 4382783 A) teaches an analogous advancement holder (advancement device seen in Figures 10 and 11, see Abstract) wherein the device has a piston 5 that pulls out thereby extending the device (See Col. 3 lines 37-53, for piston 5 function). Whereby this structure allows the user to widely open their mouth but when closed will induce pressure forcing the lower jaw to move (Col. 3 lines 37-53). Further the device of Rosenberg is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered section 90 (See Figure 6) of the advancement holder 9 of Toussaint to have the structure of Rosenberg allowing extension by means of piston (where a piston has pull-out function) and then allow the user to be able to open their mouth when device is in use (Col. 3 lines 37-53) thereby improving comfort and allowing the user to speak and whereby this structure is telescopically adjustable.
Toussaint does not disclose that the ready to use kit has optionally, user instructions for using the mandibular protrusion splint.
However, Turek (US 20140332011 A1) teaches an analogous oral sleep apnea and snoring device (Abstract) wherein instructions may be provided for use of the product [0092].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added instructions to the ready to use kit to ensure the user would properly use the device. Furthermore, “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art” (§2112.01), so simply adding instructions does not provide any patentable difference to the claim.

	However, claims 19 and 36 contain the limitation “the interior wall of both trays is interrupted in the area of the front to canine teeth and each tray base is provided with a slit in the area of the anterior incisors partially separating each tray base into two tray bottom portions, 
	This claim limitation is not seen of having any prior art that could be reasonably combined into the references above to show such limitation to be obvious.
	The closest potential prior art of record for a teaching would likely be Wentzel (US 2594832 A) wherein Wentzel teaches a dental tray (title, Figure 1) with a “slit” 28 with a first portion 26 and second portion 36 (See Figure 1 and Figure 5) wherein this is best and closest prior art of a mouth device having two portions tapering and sliding over one another (See Figure 5). However, the device of Wentzel does not teach the interior wall of both trays is interrupted in the area of the front to canine teeth and each tray base is provided with a slit in the area of the anterior incisors and cannot be reasonably combined into the mandibular advancement device in order to meet the limitation as a whole without doing extensive modifications of modifications and even further Wentzel provides no motivation within its specification for such slit 28 structure, and even further the structure of the slit 28 is not truly even compatible with the best prior art for the rest of the claim.
	As such independent claims 19 and 36 are deemed allowable as well as their dependent claims being allowable because of being dependent off of an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        1/11/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786